DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 6-7, 11-17 and 24 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  The claims are indefinite because of the following reasons:  
The following terms lack antecedent basis:  “the plug portion” (claim 7, line 4; did Applicant intend to claim “the protruding portion”?); “the inwardly protruding portion” (claim 11); and “the entrances” (claim 24).
Claim 6, line 4, requiring another “a support element” is unclear since the term was already introduced in the independent claim (did Applicant intend to claim “the support element”?).
Claim 7, line 5, “attaching to a device using fluid” is unclear and seems to mis-describe the invention (did Applicant intend to claim “attaching to a fluid-using device”?).
Claim 14, line 2, requiring another “a support element” is unclear since the term was already introduced in the independent claim (did Applicant intend to cancel claim 14?).
Claim 16, line 2, requiring another “a support element” is unclear since the term was already introduced in the independent claim (did Applicant intend to claim “the support element”?).
Claim 17, line 2, requiring another “a protruding portion” is unclear since the term was already introduced in the independent claim (did Applicant intend to claim the protruding portion”?).  
The balance of the listed claims are also rejected since they suffer the same defects as the claims from which they depend. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 11-14, 16-17, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carpenter (U.S. 9,550,136 B2).

    PNG
    media_image1.png
    364
    404
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    352
    421
    media_image2.png
    Greyscale
 
Carpenter teaches a filter unit 18 (figure 1D) comprising a filter substrate 44 and a support element 36 arranged within a cavity of a housing (14 + 10 + 16) to create a first chamber in fluid communication with a fluid inlet 26 and a second chamber in fluid communication with a fluid outlet (the area downstream of seat 16), wherein the housing comprises the fluid inlet and the fluid outlet.  The housing comprises a protruding portion 14 (figure 1C) that is received with the filter unit 18 (figure 1D) such that the filter substrate 44 and the support element 36 are movable relative to the housing between first and second positions.  In a first position (figure 1A), the first chamber fluidly communicates with the second chamber through the filter substrate 44, and in a second position (figure 1B), bypass segments 30 on the exterior of the protruding portion 14 (figure 1C) of housing align with bypass segments 46 of the support element 36 to connect the inlet 26 with the outlet through a bypass line (see the last paragraph beginning on col. 5) [as in claims 1, 14 and 19].   

The movement of the filter unit is in response to a buildup of the fluid pressure difference between the chambers such that when an over pressure develops in the first chamber (when the filter substrate 44 is clogged), the filter unit moves linearly toward the housing (seat 16) [as in claims 2-4 and 21].  
Carpenter also teaches a biasing member 20 between the housing 16 and the support element 36 for biasing the filter unit away from the housing towards the first position (figure 1A)[as in claim 6]. 

The protruding portion 14 defines a fluid channel therein that is fluidly connected to the second chamber and outlet (via the filter substrate or the bypass line), and the filter unit is slidably mounted on the protruding portion 14 of the housing to move between the first and second positions [as in claims 11-13 and 16]. 

Each of a plurality of first bypass segments (30 and the spaces therebetween) align with a corresponding one of a plurality of second bypass segments 46 to form the bypass line [as in claim 17].  

The support element includes a spacing element 40 that contacts the housing 16 in the second position and maintains a distance (e.g. between 36 and 10) for flow through 34 to the housing outlet [as in claim 20].  

Claims 1-7, 11-16, 19 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harris (U.S. 2008/0053879 A1).

    PNG
    media_image3.png
    309
    271
    media_image3.png
    Greyscale
Harris teaches a filter unit 710 comprising a filter substrate and a support element (716 and the upper filter end cap) arranged within a cavity of a housing to create a first chamber 266 in fluid communication with a fluid inlet 256 and a second chamber in fluid communication with a fluid outlet (260), wherein the housing comprises the fluid inlet and the fluid outlet at an upper end thereof.  The housing comprises a protruding portion 712 that is received with the filter unit 17 (within support element 716) such that the filter substrate and the support element 716 are movable relative to the housing between first and second positions.  In a first position (figure 7), the first chamber fluidly communicates with the second chamber through the filter substrate, and in a second position, bypass segments 722 on the exterior of the protruding portion 712 of housing align with bypass segments (e.g. the seal 760 and the groove thereof) of the support element 716 to connect the inlet with the outlet through a bypass line (see paragraph 0064 wherein the bypass flow begins when the seal 720 slides past bypass ports:  the upper portion of seal 720 aligns with the bottom of bypass openings 722) [as in claims 1, 14 and 19].   

The movement of the filter unit is in response to a buildup of the fluid pressure difference between the chambers such that when an over pressure develops in the first chamber, the filter unit moves linearly toward the housing [as in claims 2-4 and 21].  

The upper end plate has a larger exposed surface on the upper end than the exposed surface on opposite end (because of the presence of the filter media) such that the force component in the axial direction opposite the biasing force is greater [as in claim 5]. 

Carpenter also teaches a biasing member 20 positioned in an area that lies between the housing and the support element for biasing the filter unit away from the housing towards the first position (figure 7)[as in claim 6]. 

The upper portion of the protruding portion 712 includes threads at a first end to connect to a fluid-using device (figure 2) and at an opposite end connecting to a cup portion of the housing 204 [as in claim 7].  

The protruding portion 712 defines a fluid channel therein that is fluidly connected to the second chamber and outlet (via the filter substrate or the bypass line), and the filter unit is slidably mounted on the protruding portion 712 of the housing to move between the first and second positions [as in claims 11-13 and 16] and wherein the filter support (716 and the upper end cap) form a lid of the cup-shaped filter substrate (the media and lower end cap) [as in claims 15 and 22]. 



Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. TERRY K CECIL whose telephone number is (571)272-1138.  The examiner can normally be reached on Normally 7:30-4:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRY K CECIL/Primary Examiner, Art Unit 1778